[Cite as State v. Ross, 2014-Ohio-2038.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                         C.A. No.           27180

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
DENNY ROSS                                            COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   CR 1999-05-1098 A

                                  DECISION AND JOURNAL ENTRY

Dated: May 14, 2014



        WHITMORE, Judge.

        {¶1}     Defendant-Appellant, Denny Ross, appeals from the judgment of the Summit

County Court of Common Pleas, denying his petition for post-conviction relief. This Court

affirms.

                                                  I

        {¶2}     In 1999, Hannah Hill was murdered. Ross was tried for her murder, but his first

trial resulted in a mistrial. Many years of litigation followed, as Ross challenged the propriety of

a retrial in both state and federal court. In 2012, the retrial finally occurred, and the jury

convicted Ross. Specifically, Ross was convicted of murder, felony murder with felonious

assault as the predicate offense, tampering with evidence, gross abuse of a corpse, and felonious

assault. The trial court sentenced Ross to 19 years to life in prison.

        {¶3}     On September 27, 2013, Ross filed a petition for post-conviction relief, as well as

a motion to conduct discovery on his petition. The basis for the petition was that, after the jury
                                                 2


was discharged, Ross’ father visited the “Remembering Hannah Hill” website page and saw a

picture of a woman he believed to be the jury foreperson listed as a “friend” of the website page.

Ross argued that he was entitled to a hearing on his petition as well as to discovery to determine

the date on which the foreperson had joined the website. According to Ross, the fact that the

foreperson had identified herself as a friend of the website was evidence that she was not

impartial. As such, he asked the court to vacate his convictions based on a violation of his Sixth

Amendment right to be tried by an impartial jury. The State opposed Ross’ petition, and Ross

filed a brief in reply. On November 8, 2013, the trial court denied Ross’ petition without a

hearing. The court’s decision also denied Ross’ request for discovery.

       {¶4}    Ross now appeals from the trial court’s denial of his petition and raises two

assignments of error for our review.

                                                II

                                Assignment of Error Number One

       THE TRIAL COURT ERRED BY FAILING TO GRANT APPELLANT’S
       POST-CONVICTION PETITION BECAUSE THE JURY FOREPERSON
       EXHIBITED EXTREME AND INHERENTLY PREJUDICIAL MISCONDUCT
       WHEN SHE, SHORTLY AFTER THE VERDICTS WERE RETURNED,
       APPLIED TO BECOME AN INTERNET FRIEND OF THE “REMEMBERING
       HANNAH HILL” INTERNET BLOG, A BLOG ASSOCIATED WITH THE
       ALLEGED MURDER VICTIM, ALL IN VIOLATION OF APPELLANT’S
       DUE PROCESS RIGHTS AS PROTECTED BY UNITED STATES CONST.
       AMEND. VI AND OHIO CONST. ART. I § 10.

       {¶5}    In his first assignment of error, Ross argues that the trial court erred when it

denied his petition for post-conviction relief without first holding a hearing. We disagree.

       {¶6}    This Court reviews a trial court’s decision to deny a post-conviction relief petition

for an abuse of discretion. State v. Cleveland, 9th Dist. Lorain No. 08CA009406, 2009-Ohio-

397, ¶ 11, citing State v. Gondor, 112 Ohio St.3d 377, 2006-Ohio-6679, ¶ 58. Likewise, “[w]e
                                                 3


review a trial court’s decision not to hold a hearing on a petition for post-conviction relief for an

abuse of discretion.” State v. Chesrown, 9th Dist. Summit No. 26336, 2014-Ohio-680, ¶ 7. An

abuse of discretion means that the trial court was unreasonable, arbitrary, or unconscionable in

its ruling. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).

       {¶7}    R.C. 2953.21(A)(1)(a) permits a person who has been convicted of a criminal

offense to petition the court for post-conviction relief where “there was such a denial or

infringement of the person’s rights as to render the judgment void or voidable under the Ohio

Constitution or the Constitution of the United States * * *.” If the trial court agrees, it may

“vacate or set aside the judgment or sentence or [] grant other appropriate relief.”            R.C.

2953.21(A)(1)(a). The trial court serves a “gatekeeping function in the post[-]conviction relief

process.”   Gondor at ¶ 52. “The gatekeeping function includes the trial ‘court’s decision

regarding the sufficiency of the facts set forth by the petitioner and the credibility of the

affidavits submitted.’” State v. Wesson, 9th Dist. Summit No. 25874, 2012-Ohio-4495, ¶ 9,

quoting Gondor at ¶ 52. “[A] trial court properly denies a defendant’s petition * * * without

holding an evidentiary hearing where the petition, the supporting affidavits, the documentary

evidence, the files, and the records do not demonstrate that petitioner set forth sufficient

operative facts to establish substantive grounds for relief.” State v. Calhoun, 86 Ohio St.3d 279

(1999), paragraph two of the syllabus.

       {¶8}    The only item Ross submitted in support of his petition was an affidavit from his

father, Allen Ross. In his affidavit, Allen Ross averred:

       2. That after the verdicts were returned in this case I scanned the internet looking
       for comments posted regarding my son’s conviction. I did this shortly after the
       verdicts were returned on October 5, 2012. That day was a Friday and I believe it
       was the next day that I checked;
                                                    4


        3. While browsing the Remembering Hannah Hill website I saw a picture of a
        woman I recognized as the foreperson of my son’s jury. The publication
        identified her as a person who had become a friend of a website “Remembering
        Hannah Hill”;

        4. The “Remembering Hannah Hill” website is and was a website dedicated to the
        memory of Hannah Hill, the alleged victim of the murder for which my son was
        convicted * * * .

Ross argued that the foreperson’s identification of herself “as a friend of the Hannah Hill website

calls into question her ability to sit as a disinterested juror.”

        {¶9}    The trial court denied Ross’ petition on the basis that it failed to set forth any

substantive evidence that juror misconduct had occurred during the trial. The court noted that

the trial was over and the jury already had been discharged at the time Allen Ross allegedly saw

the foreperson on the Remembering Hannah Hill website. The court further noted that Ross had

not included a copy of the website page with the foreperson’s picture in his petition. Because

Ross’ petition was premised upon “a mere hunch” that misconduct had occurred during the trial,

the court concluded that Ross had failed to set forth “sufficient operative facts to establish

substantive grounds for relief.”

        {¶10} Having reviewed the record, we cannot conclude that the trial court abused its

discretion by denying Ross’ petition without a hearing. Ross acknowledges on appeal that his

father did not visit the website in question until after the court had accepted the jury’s verdict and

had discharged the jurors from their duties. By then, “the jurors had satisfied their official task

and were free to discuss the case.” State v. Williams, 99 Ohio St.3d 439, 2003-Ohio-4164, ¶ 99.

Ross did not produce any evidence that the foreperson joined the website while serving on the

jury or that she had, in fact, disregarded her oath to remain impartial during the trial. See State v.

Kiley, 9th Dist. Lorain No. 12CA010254, 2013-Ohio-634, ¶ 11 (insufficient operative facts

alleged where affidavits failed to contain evidence of the content of conversations that jurors
                                                5


were alleged to have had about the case on their cell phones).          Any suggestion that the

foreperson joined the website before the trial ended or that her membership affected her

impartiality during the trial is mere speculation. See Chesrown, 2014-Ohio-680, at ¶ 11-12

(post-conviction relief arguments rejected as mere speculation). See also State v. English, 9th

Dist. Lorain No. 99CA007408, 2000 WL 254912, *4 (Mar. 8, 2000) (“Conjecture built upon

insufficiently supported speculation does not establish substantive grounds entitling a defendant

to post[-]conviction relief.”).

        {¶11} Notably, Ross’ petition did not even set forth proof that the foreperson had

actually joined the website. Ross did not include a copy of the website page showing the

foreperson and/or her name, and, in his affidavit, Allen Ross only averred that he saw a picture

of “a woman” who he “recognized as the foreperson.” The record supports the trial court’s

conclusion that Ross failed to allege “sufficient operative facts to establish substantive grounds

for relief.” Calhoun, 86 Ohio St.3d at paragraph two of the syllabus. As such, Ross’ first

assignment of error is overruled.

                                  Assignment of Error Number Two

        THE TRIAL COURT ERRED IN FAILING TO PERMIT APPELLANT
        DISCOVERY, DENYING HIM DUE PROCESS OF LAW IN VIOLATION OF
        UNITED STATES CONSTITUTION AMEND. VI.

        {¶12} In his second assignment of error, Ross argues that the trial court erred by not

allowing him to conduct discovery on his post-conviction relief petition before denying it. We

disagree.

        {¶13} “This Court has long held that there is no right to discovery in a post[-]conviction

proceeding.” Wesson, 2012-Ohio-4495, at ¶ 111. That is because post-conviction relief is a

civil, statutory remedy whose procedures are governed by R.C. 2953.21. State v. Craig, 9th Dist.
                                                 6


Summit No. 24580, 2010-Ohio-1169, ¶ 6. “That section does not provide for discovery.” Id.

Although Ross’ brief contains a blanket statement that R.C. 2953.21 is unconstitutional, he has

failed to support that statement with any argument or citation to applicable legal authority. See

App.R. 16(A)(7). Consequently, we abide by our precedent and conclude that a post-conviction

relief petitioner is not entitled to discovery. Wesson at ¶ 111. Ross’ second assignment of error

is overruled.

                                                III

       {¶14} Ross’ assignments of error are overruled. The judgment of the Summit County

Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.
                                             7


       Costs taxed to Appellant.




                                                 BETH WHITMORE
                                                 FOR THE COURT




MOORE, J.
CONCURS.

BELFANCE, P. J.
CONCURRING IN JUDGMENT ONLY.

       {¶15} Based upon this Court’s long-standing precedent, I concur in the majority’s

judgment. See State v. Craig, 9th Dist. Summit No. 24580, 2010-Ohio-1169, ¶ 45-48 (Belfance,

J., concurring in judgment only).


APPEARANCES:

LAWRENCE J. WHITNEY, Attorney at Law, for Appellant.

TIMOTHY J. MCGINTY, Prosecuting Attorney, and CHRISTOPHER D. SCHROEDER and
MATTHEW E. MEYER, Assistant Prosecuting Attorneys, for Appellee.